Citation Nr: 1715424	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  12-04 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral carpal tunnel syndrome, to include as secondary to diabetes mellitus type 2.

2.  Entitlement to a rating in excess of 30 percent prior to July 2, 2012, and in excess of 50 percent thereafter for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel



INTRODUCTION

The Veteran served on active duty from May 1965 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2010 and February 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Cleveland, Ohio, and Huntington, West Virginia, respectively.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

In April 2017, prior to the promulgation of a decision in the present appeal, the Board received notification from the Veteran that he wished to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran have been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the instant case, prior to the promulgation of a decision in the present appeal, the Veteran, via written statement received by the Board in April 2017, indicated that he wished to withdraw his appeal.  Specifically, he stated that he wished to "cancel my appeal that was recently placed on docket."  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
	A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


